Exhibit 10.14

SECOND AMENDMENT TO EQUITY RESIDENTIAL

RESTATED 2002 SHARE INCENTIVE PLAN

THIS SECOND AMENDMENT (the “Second Amendment”) to the EQUITY RESIDENTIAL
RESTATED 2002 SHARE INCENTIVE PLAN (“Plan”) is executed as of the 10th day of
December, 2008. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Plan.

RECITALS

WHEREAS, the Board of Trustees of Equity Residential (the “Company”) adopted the
Plan on February 21, 2002, which was approved by the shareholders of the Company
at the 2002 Annual Meeting of Shareholders.

WHEREAS, the Company restated the Plan pursuant to a Restatement dated June 10,
2008, to provide for one consolidated Plan incorporating the terms and
provisions of all prior amendments.

WHEREAS, the Company entered into the First Amendment to the Plan dated as of
November 4, 2008.

WHEREAS, the Company is the sole general partner of ERP Operating Limited
Partnership (“Operating Partnership”) and desires to amend the Plan to revise
the definition of Shares to include awards of limited partnership interests in
the Operating Partnership that are exchangeable for the Company’s common shares.

WHEREAS, the Company desires to amend the Plan to allow the Company to make
appropriate adjustments to outstanding awards under the Plan in the event of any
special distribution of assets to shareholders other than a normal cash
dividend, so that the value of each such award after the dividend shall remain
the same as before the dividend.

NOW THEREFORE, the Plan is amended as follows:

1.      The first sentence in subsection (b) of Paragraph 1 is deleted in its
entirety and the following is substituted therefor:

“(b)    The Plan provides a means whereby such individuals may: (i) receive
authorized common shares of beneficial interest of the Company and one or more
classes of limited partnership interests (“OP Units”) in ERP Operating Limited
Partnership (“Operating Partnership”) that are exchangeable for common shares of
beneficial interest of the Company (collectively, “Shares”), subject to
conditions and restrictions described herein and otherwise determined by the
Committee (as defined below) (“Share Awards”); (ii) acquire Shares pursuant to
grants of options to purchase such Shares (“Options”); (iii) acquire Share
Appreciation Rights (“SARs”) in tandem with or independent of Options referred
to in item (ii) above; or (iv) receive dividend equivalent rights with respect
to Shares (“Dividend Equivalents”).”



--------------------------------------------------------------------------------

2.      Paragraph 1 is amended by adding the following subsection (c):

“(c)    OP Units established pursuant to the Operating Partnership’s agreement
of limited partnership, as amended from time to time, may be (i) convertible,
exchangeable or redeemable for Shares or other limited partnership interests in
the Operating Partnership (including OP Units of a different class or series),
or at the option of the Company, for cash in an amount equal to the value of
such Shares; and (ii) valued and revalued from time to time by reference to the
book value, fair value or performance of the Operating Partnership upon the
occurrence of a “book-up event” described in Treasury Regulation
§1.704-1(b)(2)(iv)(f)(5). Awards of OP Units are intended to qualify at the time
they are granted as “profits interests” within the meaning of IRS Revenue
Procedure 93-27 with respect to a Grantee under the Plan who is or will be
rendering services to or for the benefit of the Operating Partnership and its
subsidiaries.”

3.      Share Awards.  Paragraph 5(b) of the Plan is deleted in its entirety and
the following is substituted therefor:

“(b)    Rights of Grantee.  The Grantee of a Share Award of Shares shall be
entitled to all of the rights of a shareholder with respect to the Shares
subject to the Share Award including the right to vote such Shares and to
receive dividends and other distributions payable with respect to such Shares
from and after the Date of Grant; provided that any securities or other property
(but not cash) received in any such distribution with respect to a Share Award
of Shares that is still subject to the restrictions set forth above, shall be
subject to all of the restrictions set forth herein with respect to such Share
Award. Share Awards of OP Units are intended to qualify at the time they are
granted as “profits interests” within the meaning of IRS Revenue Procedure 93-27
with respect to a Grantee under the Plan who is or will be rendering services to
or for the benefit of the Operating Partnership and its subsidiaries.”

4.      Transferability.  Paragraph 11(a) of the Plan is deleted in its entirety
and the following is substituted therefor:

“(a)    Share Awards.  The Shares and OP Units subject to Share Awards shall not
be sold, assigned, pledged or otherwise transferred, voluntarily or
involuntarily, by the Grantee, while they are subject to the restrictions
described in paragraph 5(a).”

5.      Employment and Shareholder Status.  The second sentence of Paragraph 12
of the Plan is deleted in its entirety and the following is substituted
therefor:

“Any Share Award granted under the Plan shall not confer upon the holder thereof
any right as a shareholder of the Company prior to the issuance of Shares
pursuant thereto.”

6.      Repurchase of Share Awards, SARS and Options.  Paragraph 15 of the Plan
is deleted in its entirety and the following is substituted therefor:

“The Committee has the right to determine that it is in the best interests of
the Company to repurchase any outstanding Options (whether vested or unvested),
SARS (vested or unvested) and unvested Shares or OP Units subject to Share
Awards for cash payable to the Grantee equal to the Fair Market Value of such
Options, SARS, Shares and OP Units determined by the Committee in its good faith
discretion. All outstanding Options, SARS and unvested Share Awards may be
subject to repurchase in accordance with the terms of this paragraph 15.”



--------------------------------------------------------------------------------

7.      Adjustments.  Paragraph 13 of the Plan is deleted in its entirety and
the following is substituted therefor:

“Subject to the following provisions of this paragraph, in the event of any
change in the outstanding Shares by reason of any share dividend, split,
recapitalization, merger, consolidation, combination, exchange of shares or
other similar corporate change, or in the event of any distribution or dividend
to common shareholders other than a regular cash dividend, the Committee shall
make such proportionate or equitable adjustments, if any, as it deems to be
appropriate, to the aggregate number and kind of Shares reserved for issuance
under the Plan or subject to Share Awards, Options, SARs or Dividend Equivalents
outstanding or to be granted under the Plan, and to the terms of any outstanding
Option, SAR or Dividend Equivalent, so that the total value of each such Award
shall not be changed; provided that, (i) if, in connection with a transaction,
Shares are changed into an ownership interest in the Company or another entity,
which interest is registered under the Act, then each such Share shall be
converted into an identical unit relating to such interest (it being the intent
of the Company that, upon a merger, consolidation or reorganization involving
the Company in which the Company’s Shares are exchanged or otherwise converted
into publicly traded shares of the acquiring entity (or affiliates thereof)),
all Share Awards, Options, SARs and Dividend Equivalents granted under this Plan
shall be automatically converted into fully vested similar interests in the
acquiring entity (or affiliates thereof); (ii) in no event shall the Option
price for a Share be adjusted below the par value of such Share, and (iii) in no
event shall any fraction of a Share be issued upon the exercise of an Option or
SAR. Shares subject to a Share Award of Shares shall be treated in the same
manner as other outstanding Shares; provided that any conditions and
restrictions applicable to a Share Award shall continue to apply to any Shares,
other security or other consideration received in connection with the
foregoing.”

8.      Plan In Full Force And Effect.  After giving effect to this Second
Amendment, the Plan remains in full force and effect.

IN WITNESS WHEREOF, this Second Amendment has been executed as of the date first
written above.

 

EQUITY RESIDENTIAL         By:    

/s/ Bruce C. Strohm

    Bruce C. Strohm       Executive Vice President and General Counsel